The State of TexasAppellee/s




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                         December 29, 2014

                                        No. 04-14-00722-CR

                                      Samuel Stephen BIGGS,
                                            Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR1339W
                        Honorable Philip A. Kazen, Jr., Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel sent copies of the brief and motion to withdraw to appellant, Samuel
Stephen Biggs, and explained to Biggs his rights to review the record, file a pro se brief, and file
a pro se petition for discretionary review if this court determines the appeal is frivolous. See
Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014). In addition counsel’s letter advised
appellant to immediately file a motion in this court if he wished to review the appellate record
and enclosed a form motion for this purpose. See id. No timely request for record was filed in
this court.

        If appellant desires to file a pro se brief, we order that he do so on or before January 28,
2015. The State has filed a notice waiving its right to file a brief in this case unless appellant files
a pro se brief. If appellant files a timely pro se brief, the State may file a responsive brief no later
than thirty days after appellant’s pro se brief is filed in this court.

        We further order the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that
a motion to withdraw should not be ruled on before appellate court independently reviews the
record to determine whether counsel’s evaluation that the appeal is frivolous is sound); Schulman
v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same). Accordingly, no new attorney
will be appointed for appellant at this time.
       We further order the clerk of this court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.



                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court